DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a gap between the bearing part and the rotation part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 , and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant is defining as an “axial direction”.
Regarding claim 2, the figures provided seem to show a radial supply to the bearing members.
Regarding claims 6 and 7, it is unclear whether the axial direction recited in claims 6 and 7 is the same axial direction as recited in claim 2.
Claims 6 and 7 recite the limitation "the axial direction".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US6248009), hereinafter Ito, in view of Gonzalez et al. (US20130068253), hereinafter Gonzalez.

Gonzalez is also concerned with a bearing assembly and a liquid to clean said bearing assembly and teaches a second supply part (Fig. 2 all elements shown) that supplies a second liquid (0024; purging fluid corresponds to second liquid) to the bearing part. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the method of cleaning the bearings from the substrate cleaning device of Ito with the method of cleaning the bearings (e.g. second supply part and second liquid) taught by Gonzalez because the method taught by Gonzalez allows for a constant cleaning of the bearings during operation and not only when the first liquid is supplied for the cleaning member.
Regarding claim 2, Ito, as modified, discloses the limitations of claim 1, as above, and further discloses the bearing part has two or more bearing members (Ito, Fig. 8 elements 176) provided in an axial direction (Ito, Fig. 8). Ito, as modified, fails to disclose the second supply part supplies the second liquid between the bearing members in the axial direction. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the route of the second supply part of Ito, as modified, in any direction to suit a particular application based on basic engineering principles and intended use, including configurations which corresponds to the claimed direction.

Regarding claim 5, Ito, as modified, discloses the limitations of claim 1, as above, and further discloses the second supply part has an adjustment part (Gonzalez, Fig. 2 element 11, 0037) that adjusts the flow rate (Gonzalez, 0037).
Regarding claim 8, Ito, as modified, discloses the limitations of claim 1, as above, and further discloses the holding part has a rotation part (Ito, Fig. 8 element 166) that rotates along with the cleaning member(Ito, 8:10-13), 15the first supply part has a first supply pipe (Ito, Fig. 8 element 172) that supplies the first liquid into the cleaning member (Ito, 6:51-59; 72 and 66 correspond to element 172 and 166, respectively, in Fig. 7), and the first supply pipe extends up to inside of the rotation part (Ito, 8:14-17) without being disconnected at a gap between the bearing part and the rotation part (Ito, see annotated Fig. 8 below; the first supply pipe (172) is not disconnected at a gap between the bearing part (176) and the rotation part (166)).

    PNG
    media_image1.png
    739
    597
    media_image1.png
    Greyscale

	Regarding claim 9, Ito, as modified, discloses the limitations of claim 1, as above, but fails to disclose the second supply part supplies the second liquid to the bearing part even when the first supply part does not supply the first liquid into the cleaning member. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to continuously run the second liquid supply running during operation because the bearing part could be continuously rotating and would need constant cleaning to 
	Regarding claim 10, Ito, as modified, discloses the limitations of claim 1, as above, and further discloses the holding part has a 25rotation part (Ito, Fig. 8 element 166) that rotates along with the cleaning member (Ito, 8:10-13) and is provided with one or more holes for supplying the second liquid to the bearing part (Gonzalez, 0024; one or more holes is implied with the oil entry line connected to the bearing part (2) as there would need to be a hole to allow for a connection).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US6248009), hereinafter Ito, in view of Gonzalez et al. (US20130068253), hereinafter Gonzalez, and in further view of Reynolds (US2267875).
Regarding claim 6, Ito, as modified by Gonzalez, discloses the limitations of claim 1, as above, and further discloses the holding part has a rotation part (Ito, Fig. 8 element 166) that rotates along with the cleaning member (Ito, 8:10-13), an outer circumference of the bearing part abuts on the rotation part (Fig. 8). Ito, as modified by Gonzalez, fails to disclose a tightly closed part that is provided to face the bearing part, the bearing part has a bearing ball, and in a plane with a normal line in the axial direction, a circumferential edge outer end of the tightly closed part is located further outward at the circumferential edge than a circumferential edge outer end of the bearing ball.
Reynolds is also concerned with a bearing part and teaches a tightly closed part (one set of elements 9, 15, 16, and 17; faces the ball of the bearing part) that is provided to face the bearing part, the bearing part has a bearing ball (element 7), and in a plane with a normal line in the axial direction, a circumferential edge outer end of the tightly closed part is located further outward at the circumferential edge than a circumferential edge outer end of the bearing ball (see annotated drawing .

    PNG
    media_image2.png
    663
    471
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome all 112(b) rejections and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 7, the closest art of record, Ito et al. (US6248009), fails to teach, suggest, or make obvious the following features:
The discharge part, the structural positioning of the discharge port and the reservoir part as recited in claim 4.
The first and second notches as recited in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723